Exhibit 10.29
2011 COMPENSATION INFORMATION FOR REGISTRANT’S EXECUTIVE OFFICERS
The table below provides information regarding (i) the base salary of each
executive officer of GTx, Inc. (the “Company”), effective as of January 1, 2011
(except as noted), and (ii) the target cash bonus award for Fiscal 2011 for each
of the Company’s executive officers under the Company’s Executive Bonus
Compensation Plan, expressed as a percentage of applicable base salary:

                                  2011           2011     Target          
Annual     Bonus (%   Executive Officer   Title   Salary ($)     of Salary)  
Mitchell S. Steiner
  Chief Executive Officer and Vice-Chairman of the Board of Directors    
525,000       65  
Marc S. Hanover
  President and Chief Operating Officer     456,750       55  
Ronald A. Morton, Jr.
  Vice President, Chief Medical Officer     452,025 (1)     30  
James T. Dalton
  Vice President, Chief Scientific Officer     400,000       30  
Henry P. Doggrell
  Vice President, General Counsel and Secretary     351,281 (2)     30  
Mark E. Mosteller
  Vice President, Chief Financial Officer and Treasurer     298,083       30  

      (1)   Dr. Morton will also be eligible for tax gross-up payments related
to certain travel expenses paid by the Company during 2011 on his behalf.   (2)
  Effective as of February 21, 2011.

 

